IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 101 EM 2017
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
SAHARRIS ROLLINS,                              :
                                               :
                     Petitioner                :


                                            ORDER


PER CURIAM
       AND NOW, this 19th day of January, 2018, Petitioner Saharris Rollins’

Application for Exercise of Extraordinary Relief is hereby DENIED.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.